Citation Nr: 1012828	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  08-08 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to April 
1970.  He died on August [redacted], 2006, and the Appellant is his 
surviving spouse.  

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision, issued in April 
2007, by the RO.  

During the course of his appeal, the Appellant was afforded 
a videoconference hearing before the undersigned Acting 
Veterans Law Judge in November 2008.  A transcript is of 
record.  

This matter was most recently before the Board in December 
2009, when the case was remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  The purpose of 
the remand was to undertake additional procedural and 
evidentiary development, to include obtaining a VA medical 
opinion.  The Board notes that the RO complied with all 
requested development actions ordered in the December 2009 
remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Most recently, a supplemental statement of the case (SSOC), 
issued in February 2010, continued and confirmed the 
previous denial.  




FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.  

2.  The Veteran died in August 2006.  The death certificate 
shows the immediate cause of death metastatic pancreatic 
cancer, without any other significant conditions 
contributing to death.  

3.  The metastatic pancreatic cancer that led to the 
Veteran's death was not shown during service or for years 
thereafter, and was not otherwise related to the Veteran's 
period of military service.  

4.  During the Veteran's lifetime, service connection was 
established for residuals, wounds, back, evaluated as 20 
percent disabling; degenerative joint disease of the 
lumbosacral spine with limitation of motion, evaluated as 20 
percent disabling; diabetes mellitus, evaluated as 20 
percent disabling; scar, post-operative laparotomy, 
evaluated as 10 percent disabling; peripheral neuropathy of 
the left and right upper extremities associated with 
diabetes mellitus, each evaluated as 10 percent disabling; 
and peripheral neuropathy of the left and right lower 
extremities associated with diabetes mellitus, each 
evaluated as 10 percent disabling.  

5.  There is no competent evidence of a nexus between 
metastatic pancreatic cancer and service or that a service-
connected disability caused, or substantially or materially 
contributed to the Veteran's death.  




CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1116, 1310, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2009).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2009).  

In Pelegrini, the United States Court of Appeals for 
Veterans Claims (Court) held that VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant 
before the initial unfavorable adjudication by the RO.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim. Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating 
or is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In a claim for dependency and indemnity compensation 
benefits (DIC), VA's notice requirements include (1) a 
statement of the conditions, if any, for which a veteran was 
service-connected at the time of his death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based 
on a condition not yet service-connected.  See Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  To the extent possible, 
such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction.  The VCAA notice 
requirements still may be satisfied if any errors in the 
timing or content of the notice are not prejudicial to the 
claimant.  

In this case, letters dated in January 2007 and December 
2009 provided notice to the Appellant regarding what 
information and evidence was needed to substantiate her 
claim, as well as what information and evidence must be 
submitted by the Appellant, what information and evidence 
will be obtained by VA, and the need for her to advise VA of 
and to submit any further evidence that was relevant to the 
claim.  These letters substantially complied with the VCAA 
notice and assistance requirements, and specifically 
informed the Appellant as to disability ratings and 
effective dates.  As noted above, the claim was last 
adjudicated in the February 2010 SSOC.  

The record reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the 
Appellant including service treatment records, VA and 
private treatment records, and VA examination reports 
reviewed in adjudicating the Veteran's claims for disability 
benefits during his lifetime, along with a post-mortem VA 
medical opinion report.  Also of record and considered in 
connection with the appeal is the Appellant's 
videoconference hearing testimony, along with written 
statements submitted by the Appellant and her 
representative, on her behalf.  

The Board notes that contrary to VCAA requirements, the 
VCAA-compliant notice in this case was in part provided 
after the initial adjudication of the claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The timing 
deficiency was cured by readjudication of the claim in the 
February 2010 SSOC.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007).  

In summary, the VCAA provisions have been considered and 
complied with.  The Appellant was notified and aware of the 
evidence needed to substantiate the claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, and there has been a 
complete review of all the evidence without prejudice to the 
Appellant.  Any error in the sequence of events or content 
of the notice is not shown to have had any prejudicial 
effect on the case or to cause injury to the claimant.  


Legal Criteria

When a veteran dies of a service-connected disability, the 
veteran's surviving spouse is eligible for dependency and 
indemnity compensation.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. §§ 3.5(a), 3.312 (2009).  The death of a veteran will 
be considered as having been due to a service-connected 
disability where the evidence establishes that such 
disability was either the principal or contributory cause of 
death.  38 C.F.R. § 3.312(a) (2009).  

A principal cause of death is one which, singularly or 
jointly with some other condition, was the immediate or 
underlying cause of death, or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (2009).  A contributory cause 
of death is one which contributed substantially or 
materially to death, combined to cause death, and aided or 
lent assistance to the production of death.  38 C.F.R. § 
3.312(c) (2009).  It is not sufficient to show that it 
causally shared in producing death, but rather it must be 
shown that there was a causal connection.  Id.  

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment 
of health to an extent that would render the person 
materially less capable of resisting the effects of other 
disease or injury primarily causing death.  38 C.F.R. § 
3.312 (c)(4) (2009).  

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. § 1110.  

Service connection may also be established for disease 
diagnosed after discharge from service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The record demonstrates that the Veteran served in Vietnam 
during his active duty service.  A veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era during the period 
beginning on January 9, 1962 and ending on May 7, 1975, 
shall be presumed to have been exposed during such service 
to an herbicide agent, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  38 U.S.C.A. § 1116(f) (West 
2002); 38 C.F.R. § 3.307.  

Particular diseases are deemed associated with herbicide 
exposure, under VA law, and shall be service-connected if a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, if the requirements of 38 
U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) 
are met, even though there is no record of such disease 
during service. 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  

Even if a veteran is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed Cir. 1994).  

In order to prevail on the issue of service connection on a 
direct basis there must be (1) medical evidence of a current 
disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical 
evidence of a nexus between the claimed in-service injury 
and the present disability.  Dalton v. Nicholson, 21 Vet. 
App. 23, 36 (2007).  

In cases where the appellant cannot establish some of these 
elements, the Appellant can instead establish continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  To establish continuity of 
symptomatology, there must be "(1) that a condition was 
'noted' during service, (2) evidence of postservice 
continuity of the same symptomatology, and (3) medical or 
lay evidence of a nexus between the present disability and 
the postservice symptomatology."  Barr, 21 Vet. App. at 307.  
Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent 
to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


Analysis

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Appellant or 
obtained on her behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically 
on what evidence is needed to substantiate the claim and 
what the evidence in the claims file shows, or fails to 
show, with respect to the claim.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).  

The Veteran died in August 2006 of metastatic pancreatic 
cancer, as described on his death certificate.  

In January 2005, during his lifetime, the Veteran filed and 
was denied a claim for entitlement to service connection for 
pancreatic cancer due to herbicide exposure in service.  
Here, the RO determined that the Veteran's service treatment 
records were entirely negative for treatment or diagnosis of 
pancreatic cancer, post-service treatment records did not 
support the claim on either a presumptive or a direct basis, 
and there was no evidence linking his pancreatic cancer to 
an illness or injury sustained in service.  

The Appellant, who is a nurse, contends that the Veteran's 
death was caused by his service-connected disabilities due 
to gunshot wounds received in Vietnam, and that surgery for 
his cancer could not be completed in a timely manner due to 
complications of the residuals of gunshot wounds.  These 
assertions are supported by oral testimony provided by the 
Appellant in her November 2008 videoconference hearing, 
which corroborates her theory of the claim.  

As noted, at the time of his death, the Veteran was service 
connected for residuals, wounds, back (20 percent), 
degenerative joint disease of the lumbosacral spine with 
limitation of motion (20 percent), diabetes mellitus (20 
percent), scar, post-operative laparotomy (10 percent), 
peripheral neuropathy of the left and right upper 
extremities associated with diabetes mellitus (each 10 
percent), and peripheral neuropathy of the left and right 
lower extremities associated with diabetes mellitus (each 10 
percent).  

As noted above, the record demonstrates that the Veteran 
served in Vietnam during his active duty service, and hence 
may qualify for the presumption delineated in 38 U.S.C.A. 
§ 1116(a)(2) and 38 C.F.R. §§ 3.307 and 3.309(e), which 
indicates that certain diseases may be presumed to have 
resulted from exposure to certain herbicide agents such as 
Agent Orange.  However, the claimed disability of metastatic 
pancreatic cancer is not included in the list of diseases 
associated with exposure to certain herbicide agents.  See 
38 C.F.R. § 3.309(e).  As such, the Board finds that the 
appellant cannot utilize the presumptive provisions of 38 
C.F.R. §§ 3.307 and 3.309 in order to establish service 
connection for the claimed disability.  

Despite finding that the Veteran's cause of death cannot be 
presumed to have resulted from exposure to herbicide agents, 
the Board notes that it does not preclude an evaluation as 
to whether the Veteran's cause of death was related to his 
military service on a direct basis under 38 U.S.C.A. §§ 
1110, 1131 (West 2002).  As noted above, to establish 
service connection on a direct basis there must be (1) 
medical evidence of a current disability, (2) medical or lay 
evidence of in-service incurrence or aggravation of an 
injury, and (3) medical evidence of a nexus between the 
claimed in-service injury and the present disability.  
Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is 
against the claim for DIC based on service connection for 
the cause of the Veteran's death.  

Significantly, service treatment records are entirely 
negative for findings of any pancreatic cancer.  

A VA examination report dated in November 1970 indicates 
that a gastrointestinal series and barium enema was 
performed to rule out any serious intra-abdominal condition.  
The examiner noted no organic gastrointestinal pathology was 
found.  An accompanying radiology report reveals examination 
of the upper gastrointestinal tract showed no abnormality of 
the esophagus, cardio esophageal junction or the stomach, 
the cap was not deformed, compression showed no ulceration, 
the 2nd and 3rd portions of the duodenum appeared normal, 
films showed no lesion, subsequent studies showed 
satisfactory gastric emptying and progression of the barium 
through the small bowel.  Further, examination of the colon 
showed no intrinsic or extrinsic filling defects, there was 
no delay or obstruction to passage of barium throughout. The 
cecum was quite low in position and actually overlaid the 
right margin of the rectum, films showed no lesion, and 
after evacuation satisfactory emptying had occurred.  The 
Veteran was diagnosed with a normal esophagus, stomach and 
duodenum, and no evidence of an organic lesion involving the 
colon was found.  

A private opinion letter, dated in August 2004, shows 
treatment for pancreatic cancer.  Findings of significant 
scar tissue and evidence of prior visceral injury from a 
shotgun blast sustained in Vietnam as a soldier were 
discovered while the Veteran was undergoing an attempted 
pylorus preserving pancreaticoduodenectomy.  The surgeon 
noted that she was unable to resect the tumor, and the 
Veteran had to undergo chemo and radiation therapy.  The 
physician opined that, although the scar tissue from the in-
service injury contributed to making a difficult operation 
more difficult and contributed to the Veteran's abdominal 
pain, the in-service injury was clearly unrelated to the 
Veteran's pancreatic cancer.  

An additional report by the same private physician, dated in 
October 2004, indicates that, after a second attempt, the 
physician was unable to resect the tumor.  During the first 
surgery the Veteran's tumor was deemed unresectable based on 
involvement of the superior mesenteric artery.  They Veteran 
underwent neoadjuvant chemoradiation therapy; however, there 
had been local progression of the tumor such that it now 
involved not only his superior mesenteric artery but also 
his superior mesenteric vein, his duodenum, and part of his 
transverse mesocolon.  The physician again noted that due to 
the scar tissue operating on the Veteran was made more 
difficult.  

Further, an August 2007 statement by the same private 
physician who provided the August 2004 and October 2004 
opinion letters reiterated the opinion that the Veteran's 
scar tissue and adhesions from an in-service injury made the 
Veteran's pancreaticoduodenectomy more difficult.  

In January 2010, upon review of the claims file, a VA 
examiner rendered an opinion regarding the nature and 
etiology of the Veteran's death.  The examiner noted that 
pancreatic cancer is an aggressive disease and only the 
surgical resection if performed at the earlier stages of the 
cancer is the only potentially curative treatment.  Further, 
because of the late presentation of the disease, only 15 to 
20 percent of patients are candidates for pancreatectomy.  
The examiner indicated that by the time the Veteran was 
diagnosed with his pancreatic cancer it was unresectable and 
therefore required chemo and radiation therapy.  During the 
second re-exploration, the pancreatic tumor had further 
spread and due to the involvement of superior mesenteric 
vessels, duodenum, and part of the transverse colon, the 
Veteran underwent a double bypass operation with a Roux Y 
reconstruction.  In addition, the examiner noted that the 
Veteran also required chemotherapy post surgery.  The 
examiner opined that the injuries that the Veteran suffered 
during his service were unrelated to his pancreatic cancer, 
and noted that the fact that the scar tissues and adhesions 
were present due to his previous laparatomy did not 
materially change the treatment plan or the natural 
progression of the disease.  Furthermore, the examiner 
concluded that the prognosis of pancreatic cancer is poor 
even in those with potentially resectable disease, and cited 
to large series showing 5 year survival rates of only 10 to 
25 percent, and median survival between 10 and 20 months.  

The examiner specifically opined that the cause of the 
Veteran's death was more likely due to metastatic pancreatic 
cancer, and that the Veteran's service-connected 
disabilities less likely contributed substantially or 
materially to his death, combined to cause death, or aided 
or lent assistance to the production of death.  

The record does not contain any competent medical evidence 
that otherwise relates the Veteran's pancreatic cancer to 
service, or to any service-connected disability.  Moreover 
this is no medical evidence of record to support the 
Appellant's contentions.  The January 2010 VA examiner 
specifically opined that the cause of the Veteran's death 
was more likely due to metastatic pancreatic cancer, and 
that the Veteran's service-connected disabilities less 
likely contributed substantially or materially to his death, 
combined to cause death, or aided or lent assistance to the 
production of death.  

Additionally, the private physician clearly indicated that 
the in-service injury and resulting scar tissue was 
unrelated to the Veteran's pancreatic cancer, and that the 
reasons for deeming the tumor unresectable was due to 
involvement with the superior mesenteric artery, superior 
mesenteric vein, duodenum, and part of the transverse 
mesocolon.  Moreover, at no time did the private physician 
who performed the Veteran's pancreaticoduodenectomy state 
that the service-connected scarring contributed 
substantially or materially to his death, combined to cause 
death, or aided or lent assistance to the production of 
death.  

As for the Appellant's opinion on the etiology of the cause 
of the Veteran's death, the Board notes that where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Lay assertions 
may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. 
Cir. 2006).  Although the appellant is a nurse, she does not 
have the medical training or expertise to render a competent 
medical opinion with regard to a complex medical question 
such as whether Veteran's cause of death is related to his 
period of military service or to a service-connected 
disability.  For the foregoing reasons, the Board finds that 
the death of the Veteran is not shown to relate to an 
incident of his service; or that a service-connected 
disability caused, or substantially or materially 
contributed to the Veteran's death.  

Although the Board has the utmost sympathy for the great 
loss that the Appellant has undergone since the death of the 
Veteran, and recognizes the Veteran's service to his 
country, the Board must apply the law as it exists, and is 
bound by the laws codified in Title 38 of the United States 
Code and Code of Federal Regulations, which govern veterans' 
benefits administered by the Secretary of VA.  See Owings v. 
Brown, 8 Vet. App. 17, 23 (1995).  There is no competent 
evidence of a nexus between the metastatic pancreatic cancer 
and service or that a service-connected disability caused, 
or substantially or materially contributed to the Veteran's 
death.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for cause of the Veteran's death, and 
the benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.  


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.  



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


